Opinion issued October 12, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00811-CR
                           ———————————
                  IN RE MIGUEL ANGEL YEPEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Miguel Angel Yepez, has filed a petition for writ of mandamus

challenging the trial court’s September 19, 2016 order compelling him to submit to

an HIV test under Article 21.31 of the Texas Code of Criminal Procedure.1




1
      The underlying case is The State of Texas v. Miguel Angel Yepez, cause number
      1412836, pending in the 174th District Court of Harris County, Texas, the
      Honorable Ruben Guerrero presiding.
      We deny the petition and dismiss relator’s motion requesting temporary relief

as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2